UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6564



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH GRIFFIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-97-262, CA-00-10)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Griffin, Appellant Pro Se.   James Brien Comey, Jr., John
Staige Davis, V, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Griffin seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   United States v. Griffin, Nos. CR-97-262;

CA-00-10 (E.D. Va. Mar. 23, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
      We note that after the district court issued its opinion, we
concluded that when a defendant does not appeal, his conviction
becomes final on the date judgment is entered. See United States
v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001).


                                 2